Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sadwick et al. (US 2019/0098725 A1, hereinafter “Sadwick”). 
Regarding claim 1, Sadwick discloses an apparatus, comprising: 
a first light-emitting diode (LED) string that includes a first plurality of LED packages connected in electrical series with one another ([0071]: LED package, [0339]: LED strings); 
current-control circuitry operatively connected to the first LED string configured to control an electrical current in the first LED string ([0140]: current control); and 
a current controller operatively connected to the current-control circuitry and using a bias voltage for operation ([0081]);
wherein the current controller is operatively configured to cause the current-control circuitry to control the electrical current ([0063]), the current controller is electrically connected to bias-voltage tap nodes in the first LED string so as to provide the bias voltage, the bias-voltage tap nodes having one or more of the first plurality of LED packages located therebetween so that the bias voltage is provided by a voltage drop across the one or more of the LEDs located between the bias-voltage tap nodes ([0142], [0071], [0210]: a series diode is provided  that the voltage nodes would be sensed for voltage drop, the plurality of LED packages are located between so the bias voltage is applied), and 
wherein during operation, the LED string has a higher-voltage end and a lower-voltage end ([0388]); the first plurality of LED packages includes at least a first LED package located at the higher- voltage end and at least one second LED package electrically located downstream of the first LED package ([0081]: downstream in series); and the bias-voltage tap nodes tap into the LED string are located on opposite side of the second LED package ([0081], [0318]: opposite side of the other LED package; [0142]: voltage drop of the LED packages at the node).  

Regarding claim 3, Sadwick discloses the apparatus of claim 2, wherein the current-control circuitry controls the electrical current in the LED string at a location in the LED string closer to the lower-voltage end than the bias-voltage tap nodes ([0522]: the input voltage being the control of the current for LED is at lower voltage or higher voltage).  

Regarding claim 4, Sadwick discloses the apparatus of claim 2, wherein the current-control circuitry controls the electrical current in the LED string at a location in the LED string closer to the higher-voltage end than the bias- voltage tap nodes ([0522]: the input voltage being the control of the current for LED is at lower voltage or higher voltage).  

Regarding claim 5, Sadwick discloses the apparatus of claim 1, wherein the current-control circuitry comprises a linear current controller that controls the electrical current in the first LED string ([0219]: linear).  

Regarding claim 6, Sadwick discloses the apparatus of claim 1, wherein the current-control circuitry includes a switching current controller that controls the electrical current in the first LED string ([0219]: switching).  

Regarding claim 7, Sadwick discloses the apparatus of claim 1, wherein the current controller includes a current sensor that senses the electrical current in the first LED string ([0329]).  

Regarding claim 8, Sadwick discloses the apparatus of claim 7, wherein the current controller includes a current-sense op-amp ([0233]).  

Regarding claim 9, Sadwick discloses the apparatus of claim 1, further comprising a housing that contains first LED string, the current-control circuitry, and the current controller (Fig. 1).  

Regarding claim 10, Sadwick discloses the apparatus of claim 9, further comprising a power supply electrically coupled to the first LED string for powering the first LED string and integrated into the housing ([0526], [0528], Fig. 1).  

Regarding claim 11, Sadwick discloses the apparatus of claim 1, further comprising a second LED string powered by the first LED string ([0141]: the string can be parallel or in series with the second string to power the second string).  

Regarding claim 12, Sadwick discloses the apparatus of claim 11, wherein: 
during operation, the LED string has a higher voltage end and a lower-voltage end ([0074]: range of higher voltage end and lower voltage end); and the second LED string is electrically connected to biasing nodes within the first LED string ([0386], [0494]).  

Regarding claim 13, Sadwick discloses the apparatus of claim 11, wherein the second LED string is powered by an inductive coupling to the first LED string ([0328]).  

Regarding claim 14, Sadwick discloses the apparatus of claim 13, wherein: the first LED string has a first spectral content and the second LED string has a second spectral content different from the first spectral content of the first LED string ([0482], [0082]: spectral sensor can be used to detect the light spectra content and adjust the light spectrum by turning on or off certain wavelengths of SSL); and 
circuitry of the apparatus is configured so that changes to the electrical current in the first LED string caused by the current controller changes an electrical current in the second LED string so as to change a mix of the first and second spectral contents output by the apparatus ([0135], [0479], [0480]).  

Regarding claim 15, Sadwick discloses the apparatus of claim 14, wherein the change of the mix includes a change in near-red output and far-red output ([0111]: flash red / white red or solid red).  

Regarding claim 16, Sadwick discloses the apparatus of claim 1, wherein the first LED string includes an inductive winding in electrical series with the first plurality of LED packages, the apparatus further comprising one or more electrical loads inductively coupled to the inductive winding so as to power the one or more electrical loads ([0339]).  

Regarding claim 17, Sadwick discloses the apparatus of claim 16, wherein the one or more electrical loads comprises at least one of a second LED string, a control circuit, an energy storage device, and a radio ([0094]).  

Regarding claim 18, Sadwick discloses the apparatus of claim 16, wherein the one or more electrical loads includes a second LED string, a dimmer circuit, and a wired or wireless housekeeping control circuit ([0058]). 

Regarding claim 19, Sadwick discloses the apparatus of claim 1, wherein the apparatus is configured to illuminate one or more plants ([0108]). 

Regarding claim 20, Sadwick discloses the apparatus of claim 1, further comprising a radio configured to wirelessly communicate with a remote controller ([0095], [0126]).

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive. 
	Applicant asserted prior art Sadwick did not disclose higher and lower voltage ends; however, Sadwick discussed in paragraphs [0388] Embodiments of the present invention can use a dumb power supply that for example but not limited to takes an AC input including a universal AC input (80 VAC to 277 VAC+/−10% or higher or lower e.g., 480 VAC, 50/60 Hz, 400 Hz, etc.), a DC voltage from, for example, but not limited to, an AC to DC power supply, a solar panel, an array of solar panels of any type or form, etc. and use the DC output to power one or more lamps as well as provide power for controls, sensors, IOT, etc. In some cases, for example, but not limited to step up or step down converters, inverters, etc. including but not limited to buck, buck-boost, boost-buck, boost, Cuk, SEPIC, flyback, forward converters, etc. can be used. In some embodiments of the present invention, the lighting source may be TLEDs that are powered by the AC to DC or one or more other power source(s), SSL/LED strips, conversion kits, etc. [0522] Numerous topologies can be used with the present invention. Three of these topologies are buck converter, boost converter and buck-boost converter. For a buck, the input voltage must be higher than the output voltage. For a boost converter, the output voltage cannot be lower than the input voltage. For the buck-boost converter, the restrictions on the input and output voltages are removed and the output voltage can range from lower to higher than the input voltage. In some applications, the buck converter circuit approach would yield the highest efficiency and put the lowest stress on the components. [0081] Embodiments can include one, two, three or more arrays of SSLs, including, but not limited to, side-by-side, 180 degrees from each other, on opposite sides, on multiple sides for example hexagon or octagon, etc. The SSLs including but not limited to LEDs, OLEDs, QDs, etc. may be put in series, parallel or combinations of series and parallel, parallel and series, etc. In other embodiments of the present invention, phosphors, quantum dots, and other types of light absorbing/changing materials that for example can effectively change wavelengths, colors, etc. for example by applying a voltage bias or electric field. [0494] The present invention can address, but is not limited to, lighting fixtures that range from a single LED fixture to fixtures containing multiple LED strings (1-6) with different voltage (˜ less than 3 to greater than 120 VDC) and current (less than 20 mA to greater than 100 A) requirements. [0142] An optimized power supply design for multi-electrode (i.e., more than two electrodes) OLED panel(s) can involve consideration of a number of factors including, among others, ensured proper current sharing, size/gauge of wires used, over-current protection, over-voltage protection, individual OLED panel fault detection/correction, OLED lifetime aging, OLED differential color aging (e.g., blue color lifetime being lower than typically other OLED colors), whether to put multiple OLED panels in parallel or series or combinations of both, voltage drops in the interconnect wiring between the power supply and the OLED panels for OLED fixtures and luminaires.
In the specification of this instant application provides: 
[0004] In some implementations, during operation, the LED string has a higher-voltage end and a lower-voltage end, the first plurality of LED packages includes at least a first LED package located at the higher-voltage end and at least one second LED package electrically located downstream of the first LED package, and the bias-voltage tap nodes tap into the LED string are located on opposite side of the second LED package. In some implementations, the current-control circuitry controls the electrical current in the LED string at a location in the LED string closer to the lower-voltage end than the bias-voltage tap nodes. In some implementations, the current-control circuitry controls the1 
2020P01190US 	Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
For at least the foregoing reasons, claim as amended is rejected as well as the rest of the claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA C KING/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
7/30/2022